Case 5:20-bk-00943-RNO   Doc 26 Filed 05/27/20 Entered 05/27/20 14:27:27   Desc
                         Main Document    Page 1 of 12
Case 5:20-bk-00943-RNO   Doc 26 Filed 05/27/20 Entered 05/27/20 14:27:27   Desc
                         Main Document    Page 2 of 12
Case 5:20-bk-00943-RNO   Doc 26 Filed 05/27/20 Entered 05/27/20 14:27:27   Desc
                         Main Document    Page 3 of 12
Case 5:20-bk-00943-RNO   Doc 26 Filed 05/27/20 Entered 05/27/20 14:27:27   Desc
                         Main Document    Page 4 of 12
Case 5:20-bk-00943-RNO   Doc 26 Filed 05/27/20 Entered 05/27/20 14:27:27   Desc
                         Main Document    Page 5 of 12
Case 5:20-bk-00943-RNO   Doc 26 Filed 05/27/20 Entered 05/27/20 14:27:27   Desc
                         Main Document    Page 6 of 12
Case 5:20-bk-00943-RNO   Doc 26 Filed 05/27/20 Entered 05/27/20 14:27:27   Desc
                         Main Document    Page 7 of 12
Case 5:20-bk-00943-RNO   Doc 26 Filed 05/27/20 Entered 05/27/20 14:27:27   Desc
                         Main Document    Page 8 of 12
Case 5:20-bk-00943-RNO   Doc 26 Filed 05/27/20 Entered 05/27/20 14:27:27   Desc
                         Main Document    Page 9 of 12
Case 5:20-bk-00943-RNO   Doc 26 Filed 05/27/20 Entered 05/27/20 14:27:27   Desc
                         Main Document   Page 10 of 12
Case 5:20-bk-00943-RNO   Doc 26 Filed 05/27/20 Entered 05/27/20 14:27:27   Desc
                         Main Document   Page 11 of 12
Case 5:20-bk-00943-RNO   Doc 26 Filed 05/27/20 Entered 05/27/20 14:27:27   Desc
                         Main Document   Page 12 of 12
